Citation Nr: 1804161	
Decision Date: 01/22/18    Archive Date: 01/31/18

DOCKET NO.  09-39 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for erectile dysfunction, to include as due to VA prescribed medications for service connected, and to include as secondary to a service connected low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Timmerman, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty in the Army National Guard from August 1986 to December 1986. Because the Veteran is service connected for injuries incurred during his active duty training (ACDUTRA) from April 1999 to May 1999 and in May 2001, those periods are also considered active duty. The Veteran also had several additional periods of ACDUTRA in the Army National Guard.

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In August 2015, the Board remanded the case for the translation into English of all evidentiary documents written in Spanish and a readjudication on the basis of all evidence of record. The requested translations were associated with the claims file in January 2016, and the RO issued an SSOC in July 2016. Thus, there has been substantial compliance with the Board's prior remand instructions, and an additional remand is not necessary. See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDING OF FACT

The Veteran's erectile dysfunction is caused by his service connected disabilities, to include his lower back condition and depressive disorder.




CONCLUSION OF LAW

The criteria for service connection for erectile dysfunction secondary to the service-connected lower back condition and/or depressive disorder, have been met. 38 U.S.C. §§ 1101, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for erectile dysfunction, to include as secondary to his service connected lower back disorder, or to his service connected depressive disorder, including VA-prescribed medication therefor. The Veteran was service connected for a bulging disc with lumbar myositis with bilateral lumbar radiculopathy, and for depressive disorder, not otherwise specified, in December 2006.

The Veteran was diagnosed with erectile dysfunction in June 2007. In January 2009, a urologist made the assessment that the Veteran's erectile dysfunction was "secondary to depressive disorder." A June 2015 VA examination concluded that the etiology of his erectile dysfunction was lumbar discogenic disease with cauda equina lesion, and opined that it was therefore secondary to the Veteran's service connected lower back condition. In July 2015, the Veteran's representative claimed on his behalf that his erectile dysfunction is due to his VA prescribed medications for anxiety and depression.

Although neither the urologist nor the VA examination provided a rationale for their conclusion, there is no evidence of record weighing against their opinions that the Veteran's erectile dysfunction is secondary to his service connected disabilities. Therefore, since the preponderance of the evidence indicates that the Veteran's erectile dysfunction was caused by his service connected disabilities, service connection is warranted.



ORDER

Entitlement to service connection for erectile dysfunction, to include as secondary to a lower back condition or depressive disorder, is granted.




____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


